DETAILED ACTION
This Office Action is in response to the continuation application filed on 25 September 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1 and 17 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: sequentially forming a substrate, a SiC P+ layer, an N SiC insertion layer, an N+ SiC multiplication layer, an N SiC absorption layer, and an N+ SiC layer, wherein a doping concentration of the N SiC insertion layer gradually increases from bottom to top, wherein a doping concentration of the N SiC absorption layer gradually decreases from bottom to top; etching the N SiC insertion layer, the N+ SiC multiplication layer, the N SiC absorption layer, and the N+ SiC layer to form a mesa onto a top surface of the SiC P+ layer, resulting in a portion of the SiC P+ layer covered by the mesa and a portion of the SiC P+ layer exposed; forming an N-type electrode on an upper surface of the mesa; and forming a P-type electrode on the portion of the SiC P+ layer that is exposed. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to prevent the increase of dark current of a SiC UV photodetector with a SAM structure when a reverse bias voltage is close to the breakdown voltage.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Wang et al. (US 2018/0102442 A1), Ni (CN 106653932 A), Soloviev et al. (US 2010/0140730 A1), and Yang et al. (US 2010/0216274 A1) are considered pertinent to Applicant’s disclosure but not relied upon because while the references teach a device an method similar to the one recited in the claims of the application at hand, the references do not teach the specific sequence of steps that result in the structure as recited in the claim limitations of the application at hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner




/CALVIN Y CHOI/Primary Examiner, Art Unit 2812